In The

                                   Court of Appeals
                      Ninth District of Texas at Beaumont
                                 _________________
                                  NO. 09-12-00342-CV
                                 _________________

               IN RE COMMITMENT OF LARRY DALE LANZONE

________________________________________________________________________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-12-12933-CV
________________________________________________________________________

                                         ORDER

       To: Heather Deiss, 16602 Eastchase, Montgomery, Texas 77316

       You are hereby ORDERED to appear in person in the courtroom of the Ninth

Court of Appeals for the State of Texas in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m.

       Heather Deiss is responsible for preparing, certifying, and timely filing the

reporter’s record for Larry Dale Lanzone’s appeal. On July 24, 2012, the appellant

transmitted to Deiss a request that a reporter’s record of all trial and pretrial proceedings

be prepared. The reporter’s record for this appeal was originally due on August 29, 2012.

                                             1
On October 25, 2012, the Court abated the appeal and remanded the case to the trial court

to determine why Deiss failed to file the record. The trial court ordered Deiss to file the

reporter’s record by November 19, 2012. Deiss failed to file the reporter’s record.

       It is, therefore, ORDERED that Heather Deiss APPEAR in person in the

courtroom of the Ninth Court of Appeals in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m., to SHOW CAUSE why she has failed to prepare, certify, and timely file the

reporter’s record of Trial Cause No. 11-12-12933-CV for Appeal No. 09-12-00342-CV.

       It is further ORDERED that Heather Deiss bring with her and produce in the

courtroom of the Ninth Court of Appeals in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m., all exhibits, notes, audio storage devices, or data storage devices in her possession

or under her control, on which the proceedings in Trial Cause No. 11-12-12933-CV were

recorded.

       ORDER ENTERED December 20, 2012.
                                                               PER CURIAM

Before the Court en banc




                                             2